           Case 1:18-cv-10374-LLS Document 25 Filed 07/12/19 Page 1 of 6
ORIGINAL
                                                                     · GSDC ~D:\'.\·
SECURITIES AND EXCHANGE COMMISSION                                     DOCt:'.\IENT
950 East Paces Ferry Rd., N.E., Suite 900                                  ELECTRONICALLY FILED
Atlanta, GA 30326
Tel: 404.842.7600
                                                                           DOC#:
                                                                                  ,,   -----..--....- -
                                                                           DATE FILED:        ~h 2 l1,r-
UNITED STATES DISTRICT COURT                                      '/--•-;;;_"'.

SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,

                                Plaintiff,                   Civil Action No. 1:18-cv-10374

                       v.                                    Jury Trial Demanded

SEETHRUEQUITY, LLC,
AJAY TANDON, and
AMIT TANDON,

                                Defendants.

                                JUDGMENT AS TO DEFENDANT
                                   SEETHRUEOUITY, LLC

       The Securities and Exchange Commission having filed a Complaint ("Complaint") and

Defendant SeeThruEquity, LLC ("Defendant" or "STE") having consented to the Court's
                            .
jurisdiction over Defendant and the subject matter of this action; consented to entry of this

Judgment without admitting or denying.the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph VI); waived findings of fact

and conclusions of law; and waived any right to appeal from this Judgment:
             Case 1:18-cv-10374-LLS Document 25 Filed 07/12/19 Page 2 of 6




                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [ 15 U,S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [ 17 C.F.R. § 240.1 0b-5), by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)      to employ any device, scheme, or artifice to defraud;

       (b)      to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

       (c)      to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 6S(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant's officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).




                                                  2
             Case 1:18-cv-10374-LLS Document 25 Filed 07/12/19 Page 3 of 6



                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a)(l) and (3) of the Securities

Act of 1933 (the "Securities Act") [15 U.S.C. §§ 77q(a)(l) and (3)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:

       (a)      to employ any device, scheme, or artifice to defraud;

       (b)      to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant's officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant O! with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(b) of the Securities Act [15

U.S.C. § 77q(b)] by the use of any means or instruments of transportation or communication in

interstate commerce or by use of the mails by publishing, giving publicity to, or circulating any

notice, circular, advertisement, newspaper, article, letter, investment service, or communication

which, though not purporting to offer a security for sale, describes such security for a

consideration received or to be received, directly or indirectly, from an issuer, underwriter, or


                                                  3
          Case 1:18-cv-10374-LLS Document 25 Filed 07/12/19 Page 4 of 6



dealer, without fully disclosing the receipt, whether past or prospective, of such consideration

and the amount thereof.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant's officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

shall pay disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty

pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)]. The Court shall determine the amounts of the

disgorgement and civil penalty upon motion of the Commission. Prejudgment interest shall be

calculated from March 31, 2018 based on the rate of interest used by the Internal Revenue

Service for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2).

Further, the Court shall determine, upon motion of the Commission, whether Defendant should

be permanently restrained and enjoined from promoting any issuer of any security, causing the

promotion of any issuer of any security, or deriving compensation from the promotion of any

issuer of any security (collectively the contjuct-based injunction, or "CBI"). In connection with

the Commission's motion for disgorgement, civil penalties, and/or a CBI, and at any hearing

held on such a motion: (a) Defendant will be precluded from arguing that it did not violate the

federal securities laws as alleged in the Complaint; (b) Defendant may not challenge the validity


                                                 4
           Case 1:18-cv-10374-LLS Document 25 Filed 07/12/19 Page 5 of 6



of the Consent or this Judgment; (c) solely for the purposes of such motion, the allegations of the

Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn

deposition or investigative testimony, and documentary evidence, without regard to the standards

for summary judgment contained in Rule 56{c) of the Federal Rules of Civil Procedure. In

connection with the Commission's motion for disgorgement, cjvil penalties, and/or a CBI, the

parties may take discovery, including discovery from appropriate non-parties.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the Complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, ~onsent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(l9) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(l9).
            Case 1:18-cv-10374-LLS Document 25 Filed 07/12/19 Page 6 of 6



                                                VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                                VIII.

         There being no just reason for delay, pursuant to Rule 54(b) of the F~deral Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


Dated:   ~           l~ , 2019
         <l
                                               UNITED STATES DISTRICT JUDGE
